Citation Nr: 0427103	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  02-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder, claimed as flu-like syndrome.  

2.  Entitlement to an increased rating for residuals of a 
total left knee replacement, currently evaluated as 100 
percent disabling, evaluated as 30 percent disabling 
effective March 1, 20005; and previously evaluated on the 
basis of arthritis and residuals of a meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from January 1971 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
RO that denied service connection for hypertension, a left 
shoulder disability, a left foot disability, a right foot 
disability, bilateral hearing loss, and flu-like syndrome.  

The RO also denied increased ratings for residuals of a left 
knee meniscectomy, evaluated as 20 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003); and left knee arthritis, evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In 
January 2003 the veteran appeared and gave testimony at a 
hearing in Washington, D.C., before the undersigned Board 
member.  A transcript of this hearing is of record.  

In a decision of June 2003, the Board denied service 
connection for a left foot disorder, a right foot disability, 
and hypertension.  The Board remanded the issues of 
entitlement to service connection for flu-like syndrome, a 
left shoulder disability, and bilateral hearing loss.  The 
Board RO also remanded the issues of increased ratings for 
the veteran's post-operative left meniscectomy, status post 
knee replacement, and an increased rating for left knee 
arthritis.  

In a rating action of March 2004, the RO granted service 
connection for a left shoulder disability and assigned a 10 
percent rating for this disability, effective October 27, 
2000.  Service connection was also granted for bilateral 
hearing loss, evaluated as noncompensable (0 percent) 
disabling, effective December 4, 2000.  The RO also assigned 
a combined 100 percent rating for the veteran's post-
operative left meniscectomy and arthritis, based on a left 
knee replacement under the provisions of 38 C.F.R. § 4.71 (a) 
Diagnostic Code 5055, effective from January 26, 2004 through 
February 28, 2005 with a 30 percent rating assigned 
thereafter under the provisions of Diagnostic Codes 5057-
5055.  

The grants of service connection for bilateral hearing loss, 
and a left shoulder disability, are deemed to be a full grant 
of the benefit sought with regard to that issue.  

The RO deemed its decision on the left knee claim to be a 
full grant of the benefit sought.  However, in response to a 
request from the RO, the veteran indicated in April 2004, 
that he was not satisfied with its decisions.  In a brief 
presented to the Board in June 2004, the veteran's 
representative made argument with regard to the evaluation 
for left knee arthritis.  In view of these contentions, and 
the fact that a higher evaluation is potentially available 
beginning March 1, 2003, the Board concludes that the left 
knee claim remains in appellate status.

The issue of entitlement to an increased rating for the left 
knee disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDINGS OF FACT

1.  The veteran's flu like syndrome noted during service was 
acute and transitory and resolved without residuals noted 
thereafter.  

2.  The veteran's currently diagnosed COPD developed many 
years after service and is unrelated thereto.  



CONCLUSION OF LAW

A chronic respiratory disorder, claimed as flu-like syndrome, 
was not incurred in or aggravated by service 38 U.S.C.A. 
§ 1110 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, No. 01-944, U.S. Vet App. (June 24, 
2004) the United States Court of Appeals for Veterans Claims 
(Court) found that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Id.

In a letter dated in September 2001, the RO informed the 
veteran of the evidence needed to substantiate his current 
claim for service connection for flu-like syndrome, and of 
who was responsible for obtaining what evidence.  The 
September 2001 VCAA notice told the claimant of his 
responsibility for submitting evidence, and thereby put him 
on notice to submit all such relevant evidence in his 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case the September 2001 VCAA notice letter was sent to 
the veteran several months prior to the RO rating decision 
that adjudicated the issue of service connection for flu-like 
syndrome.  

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current claim 
for service connection for a flu-like syndrome, but not yet 
associated with the claims folder.  The Board further notes 
in this regard that the veteran has been afforded a recent 
hearing before the undersigned in which he provided testimony 
relevant to his current claim.  In addition, the Board notes 
that the veteran has been afforded a VA examination to 
evaluate his respiratory complaints and their relationship to 
service.

I.	Factual Basis  

On the veteran's January 1971 examination prior to service 
entrance, the veteran's lungs and chest were evaluated as 
normal.  Review of the service medical records reveals that 
the veteran was seen in mid May 1972 with complaints of a 
stuffy nose, and cough productive of yellow sputum. 
Evaluation revealed scattered rhonchi and an impression of 
bronchitis was rendered.  The veteran was then hospitalized 
for one day and the diagnosis at discharge was flu-like 
syndrome.  On the veteran's November 1972 examination prior 
to service discharge, the veteran's lungs and chest were 
evaluated as normal.  

A chest X-ray performed by VA in April 1980, showed no 
evidence of active chest disease.  On VA examination in 
August 1981, there were no complaints, diagnosis, or findings 
indicative of any respiratory disorder or flu-like disorder.  
On clinical evaluation, the veteran's chest was clear to 
percussion and auscultation.  

During private evaluation in November 1997, the veteran was 
noted to have a chronic cough with exertional dyspnea and 
proximal nocturnal dyspnea that frequently required the 
veteran to sleep while sitting up.  After a private 
evaluation of complaints of respiratory distress in January 
2001, the assessments included suspected bilateral 
infiltrates perhaps due to adult respiratory distress 
syndrome.  

On VA hospitalization in June 2002 for the treatment of an 
abscess and diabetes mellitus, evaluation of the lungs 
revealed expiratory wheezes.  Otherwise the lungs were clear 
to auscultation and percussion.  At the time of discharge 
from the hospital, the diagnoses included chronic obstructive 
pulmonary disease (COPD).  During outpatient treatment in 
November 2002 it was reported that pulmonary function studies 
were not consistent with COPD.  During subsequent outpatient 
treatment for various disorders not now at issue, a history 
of chronic obstructive pulmonary disorder was reported.  

In a January 2003 statement a private physician stated that 
the veteran was being treated for COPD and not for a flu-like 
syndrome.  

During a January 2003 hearing before the undersigned, the 
veteran said that that he suffered a flu-like illness during 
service and had been treated for COPD since discharge.  

After a VA examination in December 2003 the examiner noted 
that the veteran represented a case of COPD in a person with 
a 100 pack-year history of smoking.  It was noted that the 
veteran had a single episode of flu-like syndrome in service 
with no medical documentation of any respiratory problem for 
thirty years after service.  It was noted that the veteran's 
COPD was seldom noted as a significant factor.  The doctor 
believed that "it is as (sic) least as likely as not that 
his current respiratory disorder had nothing to do with 
anything that occurred in service."  The examiner offered in 
support of this opinion, the fact that COPD was rarely, if 
ever, a "significant factor" in the post-service treatment 
records.  



                                                   II.  Legal 
Analysis

Service connection may be granted for disability due to 
disease or injury incurred during service.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may be granted for 
disability diagnosed after service if the evidence indicates 
that it had its onset during service.  38 C.F.R. § 3.303(d) 
(2003).  

Review of the service medical records reflects treatment on 
one occasion during service.  This problem was apparently 
acute and transitory and resolved without any residual 
respiratory pathology note on the veteran's November 1972 
examination prior to service discharge.  

Although the veteran has testified to a continuity of 
respiratory symptomatology since service, the probative value 
of this testimony is outweighed by the fact that the 
extensive post-service record shows no treatment for any 
chronic respiratory disability until the 1990s, long after 
service.  There is no competent medical evidence linking the 
veteran's currently diagnosed COPD to service.  After a 
recent VA examination the examining physician opined 
essentially that it was less likely than not that there was a 
relationship between COPD and the veteran's military service.  

Since a chronic lung disorder was not demonstrated during 
service or for many years thereafter, there is no competent 
evidence of a relationship between the veteran's currently 
diagnosed COPD and service, and a current "flu-like 
syndrome" has not been demonstrated; the evidence is against 
the grant of service connection for a chronic respiratory 
disorder, claimed as a flu-like syndrome.




ORDER

Service connection for a respiratory disorder, claimed as 
flu-like syndrome is denied.  


REMAND

The veteran underwent a total left knee arthroplasty in 
January 2004.  As noted earlier, a 100 percent rating is 
currently in effect for this disability with a 30 percent 
rating proposed thereafter.

The veteran's appeal with regard to the future evaluation is 
not ripe for a decision by the Board, since it is not 
possible to determine the severity of his disability upon 
expiration of the 100 percent rating.

The veteran's last left knee examination was conducted in 
December 2003, before his knee surgery.  Another VA 
examination at a time proximate to February 28, 2005, is 
necessary.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO or AMC should ask the veteran 
to report all treatment he has received 
for his left knee disability since 
January 2004.  The RO or AMC should take 
the necessary steps to obtain records of 
this treatment.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current degree of severity of his 
service-connected left knee disability.  
The examination should be scheduled at a 
time proximate to February 28, 2005, when 
the veteran's current 100 percent rating 
for his left knee meniscectomy expires.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should report the ranges of knee motion 
in degrees.  The examiner should 
determine whether the left knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The presence or absence of chronic 
residuals of the veteran's left knee 
arthroplasty consisting of painful knee 
motion or weakness in the left lower 
extremity should be reported, and if 
present, whether such is severe, moderate 
or slight in degree.

The examiner should also express an 
opinion as to the severity of any 
subluxation or lateral instability.

3.  Then, the RO or AMC should again 
adjudicate the veteran's claim.  If the 
benefit remains denied the veteran and 
his representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



